Citation Nr: 0328216	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  98-14 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from July 1936 to April 1939 
and from February 1941 to October 1944.  The veteran died in 
August 1997, and his widow is the appellant in this case.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that rating decision, in 
pertinent part, the RO denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant's disagreement with that decision led to this 
appeal.  

Review of the record indicates that the appellant has 
presented arguments indicating that she has raised a claim of 
entitlement to dependency and indemnity compensation based on 
the death of the veteran claimed due to VA medical treatment.  
She has argued that inappropriate VA treatment of the veteran 
with Coumadin resulted in his fatal cerebral hemorrhage.  The 
Board refers this matter to the RO for appropriate action.  

REMAND

Review of the record shows that in her March 1998 notice of 
disagreement with the denial of entitlement to service 
connection for the cause of the veteran's death, the 
appellant requested a hearing before the RO and/or the Board.  
On her VA Form 9, received at the RO in September 1998, the 
appellant stated that she did not want a Board hearing.  The 
Board notes that in letter received at the RO in November 
1998 the appellant indicated that although she had requested 
an RO hearing, she had heard nothing about it from the RO.  
There is no indication that the appellant has withdrawn that 
hearing request.  Further, in correspondence received at the 
Board in October 2003 the appellant stated that she would 
like to have a hearing at the RO "by phone hookup."  The RO 
should clarify whether the appellant is seeking a 
videoconference hearing before a member of the Board.  The 
Board will therefore remand the case to the RO for scheduling 
of the appropriate hearing.  

The veteran's service medical records show that the veteran 
was hospitalized in August 1944 with pain and swelling of the 
left leg and remained hospitalized until his discharge from 
service in October 1944.  The final diagnosis was phlebitis, 
chronic, thrombotic, severe, deep veins of both legs, left 
more than right, cause undetermined.  In an October 1944 
rating decision, VA granted service connection for that 
disability and assigned a 60 percent rating.  Subsequently, 
the rating was reduced to 20 percent, increased to 30 percent 
and then increased to 50 percent until a June 1993 rating 
decision.  In that rating decision, the RO evaluated the 
service-connected disability as 70 percent disabling from 
December 1992 under Diagnostic Code 7199-7121, and described 
the disability as varicosities of both legs with very poor 
circulation of both legs and ulceration of the left.  

The appellant asserts that the veteran was treated with 
Coumadin for his service-connected vascular disability and 
that the effects of the Coumadin were causally related to the 
veteran's fatal cerebral hemorrhage.  The appellant states 
that she recalls that when the veteran was put on Coumadin, 
the doctor said it was for the veteran's service-connected 
leg so that clots would not form in the veteran's leg and 
travel to his lungs or heart.  In addition, the appellant's 
son has stated that the VA doctor who treated the veteran 
during his final hospitalization at that time stated that due 
to the circulatory condition in the veteran's leg, Coumadin 
was prescribed to prevent blood clots in his heart.  The son 
also stated that a nurse told him that the veteran was being 
given Vitamin K intravenously to reverse the effects of the 
Coumadin.  While there is medical evidence currently of 
record indicating that the veteran was receiving Coumadin 
because of a history of intermittent atrial fibrillation, the 
appellant has submitted medical literature stating that 
Coumadin is indicated as a blood thinner in patients with 
deep vein thrombosis as well as those with atrial 
fibrillation and heart valve replacement.  It was further 
stated that the most serious risks associated with Coumadin 
include hemorrhage in any tissue or organ.  In addition, the 
Board notes that in November 1987 the veteran underwent VA 
hospitalization for rest and supportive treatment for his 
venous stasis disease.  During hospitalization, he was put on 
bed rest and subcutaneous heparin, an anticoagulant, for deep 
vein thrombosis prophylaxis.  

Medications during VA hospitalization in September and 
October 1993 for treatment of venous stasis ulcers did not 
include Coumadin.  Various entries in VA medical records 
dated in 1997 verify that the veteran was taking Coumadin and 
associate it with control of atrial fibrillation.  The file 
does not include any medical records pertaining to the period 
from October 1993 and January 1997 and does not, therefore, 
include medical records documenting the time at which 
Coumadin was prescribed for the veteran, nor does it indicate 
the stated purpose for which it was then prescribed.  In view 
of the recollections of both the appellant and her son, it is 
the judgment of the Board that the RO should attempt to 
obtain more complete medical records pertaining to this 
point.  Although the case must be remanded concerning the 
matter of a hearing, in the interest of efficiency and 
judicial economy, it would be advisable for the RO to attempt 
to obtain pertinent records.   

Finally, the Board notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007,          -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit drew a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003), which 
reviewed a related Board regulation, 38 C.F.R. § 19.9.  The 
Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) for response to the 38 U.S.C. § 5103 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development and to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to 
notice provided pursuant to 38 U.S.C. § 5103.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the appellant 
and clarify whether she continues to 
desire an RO hearing and clarify whether 
she wants a videoconference hearing 
before a member of the Board.  The RO 
should schedule the hearing(s) requested 
by the appellant.  

2.  Prior to any hearing, the RO must 
review the claims file and ensure that 
all statutory notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), including 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) and any other applicable legal 
precedent.  

3.  In addition, the RO should contact 
the appellant and request that she 
identify the names, addresses and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
from which the veteran received treatment 
with Coumadin, including for any atrial 
fibrillation and/or his service-connected 
lower extremity vascular disability at 
any time from October 1993 to his death 
in August 1997.  With authorization from 
the appellant, the RO should obtain and 
associate with the claims file copies of 
records identified by the appellant.  In 
any event, the RO should obtain and 
associate with the claims file all VA 
outpatient records and any VA hospital 
summaries for the veteran dated from 
October 1993 to January 1997.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

